Citation Nr: 0217998	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  97-33 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey

THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for vision problems, 
including as due to an undiagnosed illness.

3.  Entitlement to service connection for a skin 
disability, including as due to an undiagnosed illness.

4.  Entitlement to service connection for residuals of 
inoculations, to include gastrointestinal symptoms.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from October 1980 
through December 1995.  

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 RO rating decision.  The 
Board remanded the veteran's claims for additional 
development in January 2000, and the case has now returned 
for further adjudication.


FINDINGS OF FACT

1.  The preponderance of the evidence is against the claim 
that the veteran currently has a right ankle disability 
which is related to service.

2.  The veteran's DD Form 214 indicates that he served 
from August 2, 1990, to May 30, 1995, in support of 
Operations Desert Shield and Desert Storm, that he served 
in the Desert Shield/Storm "area of responsibility," and 
that he received in part, Kuwait Liberation Medal and the 
Southwest Asia Service Medal with two oak leaf clusters. 

3.  The veteran's vision symptoms have been diagnosed as 
myopia, astigmatism, and photophobia; myopia and 
astigmatism are refractive errors; there is no evidence 
that the diagnosed photophobia was incurred in active 
military service.

4.  The veteran's skin symptoms have been variously 
diagnosed as dermatitis, acrochordons, and nevi (birth 
marks); the veteran's nevi are congenital; rash noted on 
VA examination has not objectively been manifested for six 
months or more; there is no evidence that the veteran's 
dermatitis or acrochordons were incurred in active 
military service.

5.  The veteran's reported gastrointestinal symptoms of 
indigestion, stomach cramps, and nausea have not 
objectively been manifested for six months or more; there 
is no competent medical evidence that the veteran's 
reported gastrointestinal symptoms are residuals of 
inoculations or were otherwise incurred in active military 
service.


CONCLUSIONS OF LAW

1.  Service connection for a right ankle disability is not 
warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 
3.309 (2002).

2.  The appellant is a Persian Gulf veteran.  38 U.S.C.A. 
§ 1117 (West Supp. 2002); 66 Fed. Reg. 56,614 (November 9, 
2001) (to be codified as amended at 38 C.F.R. § 3.317).   

3.  There is no entitlement under the law for the claim of 
entitlement to service connection for vision symptoms, 
including as an undiagnosed illness.  38 U.S.C.A. 
§§ 101(16), 1110, 1117, 1118, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.306 (2002); 66 Fed. Reg. 
56,614 (November 9, 2001) (to be codified as amended at 38 
C.F.R. § 3.317); Veterans Education and Benefits Expansion 
Act of 2001, Public Law 107-103, § 202 (to be codified at 
38 U.S.C.A. §§ 1117).

4.  There is no entitlement under the law for the claim of 
entitlement to service connection for skin symptoms, 
including as an undiagnosed illness. 38 U.S.C.A. 
§§ 101(16), 1110, 1117, 1118, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.306 (2002); 66 Fed. Reg. 
56,614 (November 9, 2001) (to be codified as amended at 38 
C.F.R. § 3.317); Veterans Education and Benefits Expansion 
Act of 2001, Public Law 107-103, § 202 (to be codified at 
38 U.S.C.A. §§ 1117).

5.  There is no entitlement under the law for the claim of 
entitlement to service connection for residuals of 
inoculations, to include gastrointestinal symptoms. 38 
U.S.C.A. §§ 101(16), 1110, 1117, 1118, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.306 (2002); 66 Fed. 
Reg. 56,614 (November 9, 2001) (to be codified as amended 
at 38 C.F.R. § 3.317); Veterans Education and Benefits 
Expansion Act of 2001, Public Law 107-103, § 202 (to be 
codified at 38 U.S.C.A. §§ 1117).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for a right ankle disability

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2002).  Such a 
disability is called "service connected."  38 U.S.C.A. § 
101(16) (West 1991).  Service connection connotes many 
factors but basically it means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with 
service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  This may be accomplished 
by affirmatively showing inception or aggravation during 
service or through the application of statutory 
presumptions.  38 C.F.R. § 3.303(a) (2002).

In conjunction with a February 1977 ROTC examination and a 
December 1979 pre-commission examination, the veteran 
denied having any history of arthritis, rheumatism or 
bursitis, bone, joint or other deformity, or lameness.  
Both examinations revealed normal lower extremities and 
feet. 

In May 1981, the veteran sought treatment at an acute care 
clinic and reported that he had twisted his right ankle 
walking down steps.  Examination revealed minimal 
tenderness and swelling, and an x-ray revealed no bone or 
joint injury or pathology.  The veteran was assessed as 
having a sprained right ankle.  A March 1983 examination 
revealed normal feet and lower extremities. 

In conjunction with an April 1984 examination, the veteran 
again denied having any history of arthritis, rheumatism 
or bursitis, bone, joint or other deformity, or lameness.  
Normal feet and lower extremities were found on 
examination. 

In November 1990, the veteran sought outpatient treatment 
after falling and injuring his left ankle. 

At an August 1991 periodic examination, the veteran's feet 
and lower extremities were noted to be normal.  

In July 1995, the veteran filed a claim for service 
connection for a right ankle disability.  He indicated, in 
part, that he had injured his ankle while doing physical 
training in Saudi Arabia on or about August 1990.  He said 
that his ankle injury prevented him from being able to 
walk more than 30 minutes or so without his walking stick 
and an ankle brace.  

At a November 1995 VA joints examination, the veteran 
complained of pain in his left ankle, and reported that he 
had injured his left ankle in 1990.  Examination of the 
right ankle revealed full range of motion.  He was 
diagnosed as having status post left ankle injury.  

In a July 1996 letter, the veteran's spouse reported, in 
part, that the veteran walked with a pronounced limp due 
to an untreated sprain of an ankle during Operation Desert 
Storm.

In a July 1997 letter, the veteran asserted that his left 
ankle condition required him to constantly shift his 
weight to the right ankle.  He also indicated that he 
injured his right ankle in service, and stated that he 
wore braces on both ankles.

During an October 1997 VA outpatient visit, the veteran 
complained of pain in his left ankle, and said his ankle 
brace was not working.  He made no complaints referable to 
the right ankle. 

During an April 2002 VA joints examination, the veteran 
reported that he had severely sprained his left ankle in 
1990, and that his right ankle had become painful over the 
years because he favored the left ankle.  On examination, 
he walked without a limp and was able to walk tiptoe and 
on his heels.  He was able to squat, though he said it 
hurt the left ankle.  He was able to stand on one foot at 
a time.  The lower extremities were measured and the 
thighs were found to be equal in girth.  There was a one-
half inch atrophy of the left calf.  There was no swelling 
of the ankles.  There was no instability of either ankle 
on eversion or anterior posterior stress.  There was no 
tenderness of the ankles.  There was pain in the left 
ankle on passive inversion.  There was 15 degrees 
dorsiflexion and 40 degrees equinus in both ankles.  The 
veteran was diagnosed as having chronic sprain of the left 
ankle and "no abnormality of the right ankle."

There is no question or allegation that the veteran 
aggravated a preexisting right ankle condition, so service 
connection on that basis is not at issue in this case.  38 
C.F.R. § 3.306 (2002).  A veteran may also be granted 
service connection for arthritis of the right ankle, 
although not otherwise established as incurred in service, 
if such condition is manifested to a 10 percent degree 
within one year following service. 38 U.S.C.A. §§ 1101(3), 
1112(a)(1) (West 1991); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2002).  However, there is no evidence in this case that 
the veteran was treated for or diagnosed as having 
arthritis of the right ankle in service, within one year 
of his discharge or at any time after service.

Where chronicity of a disease is not shown in service (as 
in this case), service connection may yet be established 
by showing continuity of symptomatology between the 
currently claimed disability and a condition noted in 
service.  38 C.F.R. § 3.303(b) (2002).  Yet the evidence 
does not reflect evidence of a continuity of symptoms 
between any current right ankle condition and the 1981 
sprain.

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2002).  Establishing service connection 
on a secondary basis requires evidence sufficient to show 
(1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a) (2002); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  While in this case the veteran has suggested 
that his right ankle condition has resulted from overuse 
because of problems with his left ankle, he has not been 
service connected for any left ankle disability.  
Therefore, service connection on a secondary basis cannot 
be granted. 

Finally, the veteran may establish service connection if 
all of the evidence, including that pertaining to service, 
shows that a disease first diagnosed after service was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  
However, the veteran has never actually been diagnosed as 
even having a right ankle disability since 1981.  For 
example, he had full range of motion of the right ankle at 
his November 1995 VA joints examination, and "no 
abnormality of the right ankle" was found at a VA 
examination in April 2002.  Without competent evidence of 
current diagnosis, there is no valid claim concerning 
service connection. Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

To the extent that the veteran himself has claimed he has 
a right ankle disability, the Board notes that as a 
layman, he has no competence to give a medical opinion on 
the diagnosis of a condition. Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Consequently, lay assertions of 
medical diagnosis cannot constitute evidence upon which to 
grant the claim for service connection. Lathan v. Brown, 7 
Vet. App. 359, 365 (1995).

In sum, the preponderance of the evidence is against 
finding that the veteran has a current right ankle 
disability which was incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002).  When the 
preponderance of evidence is against a claim, it must be 
denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Service connection for symptoms of an undiagnosed 
illness

The veteran essentially claims that he has vision problems 
and skin symptoms as manifestations of an undiagnosed 
illness he developed as a result of his service in the 
Southwest Asia theater of operations during the Gulf War.  
The veteran has also perfected a claim for service 
connection for "residuals of inoculations," also based on 
his service in the Gulf War.  In denying the veteran's 
claims, the RO has considered the laws and regulations 
pertaining to direct service connection as well as those 
pertaining to service connection for undiagnosed 
illnesses, and the Board will do the same. 

On November 2, 1994, Congress enacted the "Persian Gulf 
War Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That 
statute added a new section 1117 to Title 38, United 
States Code, authorizing VA to compensate any Persian Gulf 
veteran suffering from a chronic disability resulting from 
an undiagnosed illness or combination of undiagnosed 
illnesses which became manifest either during active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more 
within a presumptive period following service in the 
Southwest Asian theater of operations during the Persian 
Gulf War.  

To implement the Persian Gulf War Veterans' Act, VA added 
a regulation, 38 C.F.R. § 3.317.  As originally 
constituted, the regulation established the presumptive 
period as not later than two years after the date on which 
the veteran last performed active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  Effective November 9, 2001, the 
period within which such disabilities must become manifest 
to a compensable degree in order for entitlement for 
compensation to be established was extended to December 
31, 2006.  66 Fed. Reg. 56,614 (November 9, 2001) (to be 
codified as amended at 38 C.F.R. § 3.317).  The revised 
regulation is as follows:
 
(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to 
a Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i)	became manifest either during 
active military, naval, or air service 
in the Southwest Asia theater of 
operations during the Persian Gulf War, 
or to a degree of 10 percent or more 
not later than December 31, 2006; and
(ii)	by history, physical examination, 
and laboratory tests cannot be 
attributed to any known clinical 
diagnosis.
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent 
verification.
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-
month period will be considered 
chronic.  The 6-month period of 
chronicity will be measured from the 
earliest date on which the pertinent 
evidence establishes that the signs or 
symptoms of the disability first became 
manifest.
* * *
(b)	For the purposes of paragraph 
(a)(1) of this section, signs or 
symptoms which may be manifestations of 
undiagnosed illness include, but are 
not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or 
symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c)	Compensation shall not be paid 
under this section: 
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the 
Persian Gulf War; or 
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused 
by a supervening condition or event 
that occurred between the veteran's 
most recent departure from active duty 
in the Southwest Asia theater of 
operations during the Persian Gulf War 
and the onset of the illness; or 
(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d)	For purposes of this section: 
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia Theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq 
and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian 
Gulf, the Arabian Sea, the Red Sea, and 
the airspace above these locations.

66 Fed. Reg. 56,614 (November 9, 2001) (to be codified as 
amended at 38 C.F.R. § 3.317).  

During the pendency of this appeal, a new law was passed 
which amended the statutes affecting compensation for 
disabilities occurring in Gulf War veterans.  38 U.S.C.A. 
§§ 1117, 1118 (West 1991 & Supp. 2002); Veterans Education 
and Benefits Expansion Act of 2001, Public Law 107-103, 
115 Stat. 976 (2001).  These changes became effective on 
March 1, 2002.  Among other things, these changes revised 
the term "chronic disability" to "qualifying chronic 
disability," and included an expanded definition of 
"qualifying chronic disability" to include (a) an 
undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B) (West 1991 & Supp. 2002).  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version 
most favorable to the appellant normally applies, absent 
Congressional intent to the contrary.  Thus, the Board 
must analyze the veteran's Gulf War undiagnosed illness 
claims under the revised criteria as well.

The claims file indicates that the RO has not specifically 
considered this change in the undiagnosed illness statute.  
However, because none of the veteran's claims specifically 
concern chronic fatigue syndrome, fibromyalgia, or 
irritable bowel syndrome, he is not prejudiced by the 
Board's initial consideration of the revised statute.  
Therefore, there is no due process bar for the Board to 
proceed with the appeal.   See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The veteran's DD Form 214 indicates that he served from 
August 2, 1990, to May 30, 1995, in support of Operations 
Desert Shield and Desert Storm, that he served in the 
Desert Shield/Storm "area of responsibility," and that he 
received in part, Kuwait Liberation Medal and the 
Southwest Asia Service Medal with two oak leaf clusters.  
In light of this evidence, the Board concludes that the 
veteran is a "Persian Gulf veteran" by regulation (i.e., 
had active military service in the Southwest Asia theater 
of operations during the Gulf War).  38 C.F.R. § 3.317.

The Board will now examine the veteran's claims to 
determine whether service connection can be granted on a 
conventional basis or as due to an undiagnosed illness.  

As a preliminary matter, however, the Board notes that 
between June 1997 and December 2001, the veteran 
repeatedly submitted (in support of his claims for service 
connection) numerous newspaper articles and email 
newsletters which discuss (in general terms) "Gulf War 
Syndrome" and symptoms reported by veterans after having 
received inoculations in service.  In Libertine v. Brown, 
9 Vet. App. 521 (1996), the United States Court of Appeals 
for Veterans Claims (CAVC) held that various medical 
authorities and treatises submitted by the veteran did not 
constitute the requisite competent medical evidence needed 
to show a nexus between the veteran's service-connected 
PTSD and the disability for which service connection was 
being sought (substance abuse).  Specifically, the 
treatises did not relate the veteran's substance abuse to 
his PTSD.  Similarly, in the present case, the articles 
and emails submitted by the veteran contain general 
information about "Gulf War Syndrome" and inoculations as 
opposed to specific information as the veteran's 
particular situation.  Therefore, these documents are not 
considered competent medical evidence.

A.  Vision problems

In conjunction with his February 1977 ROTC examination and 
the December 1979 pre-commission examination, the veteran 
denied having any history of eye trouble or use of contact 
lenses, although it was noted that he wore glasses for 
defective visual acuity.  Both examinations revealed 
normal eyes and ocular motility.  His corrected vision was 
20/20.

In December 1980, the veteran underwent an optometry 
examination, during which he reported that his right eye 
had been hit with a racquetball in 1977.  He said that his 
eyes would get tired occasionally and he used eye drops.  
His corrected visual acuity was noted to be 20/20.  

During outpatient visit at an optometry clinic in August 
1981, the veteran was assessed as having compound myopic 
astigmatism.  

His March 1983 periodic examination revealed normal eyes 
and ocular motility.  His corrected vision was 20/15.  It 
was noted that he failed a color vision test.  

During a September 1983 eye consultation, the veteran was 
noted to have a slight increase in myopia.  

In conjunction with an April 1984 examination, the veteran 
again denied having any history of eye trouble.  Both 
examinations revealed normal eyes and ocular motility.  
His corrected vision was 20/20.  Defective color visual 
acuity was confirmed.

A January 1985 eye consultation revealed no change in the 
veteran's prescription.  He was diagnosed as having myopia 
during examinations in July 1986 and November 1987.  His 
compound myopic astigmatism was noted again in May 1989.  

On an "Environmental Health" checklist dated in August 
1989, the veteran denied any retinal or visual changes.  
During a June 1991 eye clinic visit, he was noted to have 
normal visual acuity with prescription lenses.  

At his August 1991 periodic examination, the veteran's 
eyes and ocular motility were found to be normal.  
Corrected vision was 20/20.  At a subsequent examination 
in August 1991, he was assessed as having myopia and 
astigmatism.  

In his July 1995 claim for service connection, the veteran 
asserted that he had extremely blurry vision resulting 
from prolonged exposure to computer screens since 1987.  
He noted his inability to pass the color vision test and 
questioned whether it may have had to do with his 
prolonged exposure to computers (without screen savers).  
The veteran reported that he could only spend 
approximately 30 minutes on a computer or reading until 
his vision blurred.  

At his November 1995 VA general medical examination, the 
veteran's pupils were reactive and equal bilaterally, and 
he had photophobia.  There was no pappidema or hemorrhage.  

In a July 1997 letter, the veteran asserted that when he 
entered active duty, his vision was 20/40 and that it was 
now worse and was affected by his long hours in front of a 
computer screen with no glare screen. 

The veteran underwent a VA eye examination in April 2002.  
He reported having a 10 to 11 year history of photophobia 
in both eyes.  Spectacle-corrected distance acuities were 
OD 20/20/-2 and OS 20/20-1.  The peripheral fields were 
full to confrontation testing in both eyes.  Extraocular 
muscle movements were full.  The pupils were round and 
reactive to light in both eyes with no afferent defect.  
Slit lamp examination revealed a clear cornea in both 
eyes, a quiet anterior chamber in both eyes, a clear lens 
in both eyes and a flat iris in both eyes.  Applanation 
pressures were OD 16 and OS 14 mm. HG at 11:45 a.m.  
Dilated fundus examination showed a cup-to-disc ratio of 
0.35 in the right eye and 0.35 in the left eye.  The 
maculae and vessels were normal in both eyes.  The veteran 
was diagnosed as having his complaint of photophobia.       

The very essence of a claim concerning an undiagnosed 
illness is that there is no diagnosis to account for the 
symptomatology.  Since the veteran's vision symptoms have 
been attributed to known diagnoses (myopia, astigmatism, 
and photophobia), there is no legal entitlement to 
consideration under the prior undiagnosed illness 
provisions. 

The Board further finds that, even under the revised 38 
U.S.C.A. § 1117, the claim for service connection for 
vision symptoms as an undiagnosed illness must fail.  The 
veteran's vision symptoms have not been attributed by 
examiners to an undiagnosed illness or a medically 
unexplained, chronic multi-symptom illness such as chronic 
fatigue syndrome, fibromyalgia, or irritable bowel 
syndrome.  Moreover, the VA Secretary has not, to date, 
determined that myopia, astigmatism, or photophobia 
warrants a presumption of service connection.  Therefore, 
the Board finds that, even under the revised language of 
38 U.S.C.A. § 1117, the veteran's claim for service 
connection for vision symptoms, as an undiagnosed illness, 
must be denied as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).

When considering the veteran's claim for service 
connection on a direct basis, the Board notes that 
refractive errors such as myopia and astigmatism are not 
considered "diseases" for which service connection can be 
granted under VA regulations.  38 C.F.R. § 3.303(c) 
(2002).  The Board further finds no evidence relating the 
veteran's diagnosed photophobia to his period of active 
duty.  To the extent that the veteran himself has claimed 
he has photophobia caused by exposure to computers in 
service, the Board notes that as a layman, he has no 
competence to give a medical opinion on the etiology of a 
condition. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In sum, the preponderance of the evidence is against 
finding that the veteran has a current vision disability 
which was incurred in or aggravated by service. 38 
U.S.C.A. § 1110 (West Supp. 2002).  When the preponderance 
of evidence is against a claim, it must be denied. Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

B.  Skin symptoms

In conjunction with his February 1977 ROTC examination, 
the veteran denied having any history of skin diseases.  
Examination revealed normal skin.  

While the veteran denied a history of skin diseases at his 
December 1979 pre-commission examination, multiform nevi, 
predominantly on the trunk, were noted by the examiner.

In January 1982, the veteran sought treatment for 
persistent angular cheilitis cracking on both sides of his 
mouth.  He was prescribed ointment for this condition.

At his March 1983 periodic examination, multiform nevi was 
noted on the trunk area.  Subsequently in March 1983, the 
veteran sought treatment for allergies, which had caused 
(in part) runny and itchy eyes.  Examination was normal 
except for scaliness on the border of the eyelids.  The 
veteran was assessed as having, in part, seborrheic 
blepharitis.  

In conjunction with his April 1984 periodic examination, 
the veteran denied any history of skin diseases.  
Examination revealed normal skin.  In July 1984, he was 
treated for a laceration to his right eyebrow.   

On his August 1989 "Environmental Health" checklist, the 
veteran denied having had any psoriasis.   Subsequently in 
August 1989, he sought treatment at a dermatology clinic 
for moles.  It was noted that his father had died from 
malignant melanoma.  Examination revealed 40 to 50 nevi 
with normal variations of  color and size. 

At his August 1991 periodic examination, the veteran's 
skin was normal except for some scarring found on his left 
metacarpal joints.  

In his July 1995 claim for service connection, the veteran 
asserted that he had occasional rashes in his genital 
area.  

In November 1995, the veteran reported a history of skin 
rash on the inguinal area, the genitalia, active duty both 
thighs and legs.  The rash was blotchy, pruritic, red, and 
itchy.  Sometimes it would disappear and at present, the 
veteran did not have it.  He said he first noticed it in 
December 1991, and apparently it would appear 
intermittently since.  He was diagnosed as having 
intermittent, chronic skin rashes.  

The veteran underwent a VA skin examination in April 2002.  
He complained of a history of painful, beefy-red rash that 
started between the thighs around August 1990.  It lasted 
about three weeks but resolved with use of hydrocortisone.  
It then recurred every six months thereafter and would 
resolve with use of topical hydrocortisone.  He said he 
could not swim in a pool because of the stinging, and that 
he sweated more than he used to.  

Examination revealed one erythematous macule of the left 
lower abdomen.  There was no scaling or vesicle formation 
or crusting.  There were scattered, pigmented nevi (some 
of which were large).  There were also some acrochordons 
of the trunk.  The veteran was diagnosed as having 
recurrent nonspecific dermatitis with stinging and pain, 
scattered atypical nevi of the trunk, and scattered 
acrochordons of the trunk.  

As noted above, the very essence of a claim concerning an 
undiagnosed illness is that there is no diagnosis to 
account for the symptomatology.  Since most of the 
veteran's skin symptoms have been attributed to known 
diagnoses (dermatitis, acrochordons, and nevus (birth 
marks)), there is no legal entitlement to consideration 
for these symptoms under the prior undiagnosed illness 
provisions. 

The Board further finds that, even under the revised 38 
U.S.C.A. § 1117, the veteran's claim for service 
connection for skin symptoms as an undiagnosed illness 
must fail.  The veteran's skin symptoms have not been 
attributed by examiners to an undiagnosed illness or a 
medically unexplained, chronic multi-symptom illness such 
as chronic fatigue syndrome, fibromyalgia, or irritable 
bowel syndrome.  Moreover, the VA Secretary has not, to 
date, determined that dermatitis, nevus, or acrochordons 
warrant a presumption of service connection.  

The Board notes that while there was no diagnosis made 
concerning the intermittent, chronic skin rash noted 
during a November 1995 outpatient visit, there is no 
evidence that the veteran has had this rash for a period 
of 6 months or more.  He did not seek further outpatient 
treatment for the rash and there was no evidence of the 
rash found during his April 2002 VA examination (over 6 
years later).  Thus, this rash would not be considered 
"chronic" under either the old or revised versions of 38 
U.S.C.A. § 1117.  Therefore, the Board finds that the 
veteran's claim for service connection for skin symptoms, 
as an undiagnosed illness, must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

When considering the veteran's claim for service 
connection for a skin disability on a direct basis, the 
Board first notes that the veteran's diagnosed "nevus" 
(the singular of "nevi") is defined as follows: 

1.  any congenital lesion of the skin; 
a birth mark.
2.  a type of hamartoma representing a 
circumscribed stable malformation of 
the skin and occasionally of the oral 
mucosa, which is not due to external 
causes and therefore presumed to be of 
hereditary origin.

DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) 
at 1135.

Thus, as a congenital condition, the veteran's nevi are 
not considered the manifestation of a "disease" for which 
service connection can be granted under VA regulations.  
38 C.F.R. § 3.303(c) (2002).  The Board further finds no 
evidence relating the veteran's diagnosed dermatitis or 
acrochordons to his period of active duty.  To the extent 
that the veteran himself has claimed he has a skin 
disability which was first manifested during active duty, 
the Board notes that as a layman, he has no competence to 
give a medical opinion on the etiology of a condition. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In sum, 
the preponderance of the evidence is against finding that 
the veteran has a current skin disability which was 
incurred in or aggravated by service. 38 U.S.C.A. § 1110 
(West Supp. 2002).  When the preponderance of evidence is 
against a claim, it must be denied. Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


C.  "Residuals of inoculations"

Service medical records associated with the claims file in 
December 1997 indicate that the veteran received an 
anthrax shot in January 1991 and an "unknown shot" in 
February 1991.  

In his July 1995 claim for service connection, the veteran 
asserted that he was administered an "unknown shot" in 
February 1991 and that this, along with "Prosengne" taken 
had affected him in a negative manner.   

At a November 1995 VA general medical examination, the 
veteran reported that he had been given a vaccination of 
an unknown nature (apparently during his Gulf War 
service).    

In an October 1996 statement, the veteran asserted that he 
had ordered to take "PB Prosengne" and had received many 
shots during service.  One was apparently logged into his 
shot records as an "unknown shot."  He said he had no 
choice in this matter.  He indicated that a primary 
problem resulting from these shots was memory loss.  

In a July 1997 letter, the veteran asserted that he had 
experienced numerous side effects as a result of shots he 
received in conjunction with Gulf War service, including 
severe indigestion/stomach cramps, general nausea, numbing 
of the upper extremities and the back of his head, memory 
lapses, loss of concentration, general weakness, severe 
tiredness, and energy drainage.  The veteran submitted 
several newspaper articles and emails generally addressing 
symptoms of veterans following service in the Gulf War. 

As an initial matter, the Board notes the somewhat vague 
nature of the claim for service connection for "residuals 
of inoculations."  Generally, claims made by veterans for 
service connection for symptoms relating to service in the 
Gulf War often are based on reported exposure to various 
possible culprits, including exposure to oil fires and 
smoke, chemical agents, and/or inoculations given to 
soldiers in conjunction with their Gulf War tour of duty.  
It is more concise to construe these claims for service 
connection based on the symptoms rather than the possible 
cause.  

In any case, the Board notes that the veteran has claimed 
that numerous symptoms are residuals of his Gulf War-
related inoculations (namely, the "unknown shot" given in 
February 1991).  Yet the vast majority of these symptoms 
have been separately (and appropriately) considered for 
service connection under the provisions concerning 
undiagnosed illness.  These are as follows: memory loss 
(April 1997 rating decision), loss of concentration (April 
1997 rating decision), generally weakness, severe 
tiredness, and energy drainage (collectively considered as 
"fatigue" in April 1997 rating decision), and numbness 
(considered in rating decisions dated in April 1997, 
October 1997, and March 1998).  As service connection for 
these symptoms has been separately considered, the Board 
will not discuss them further here. 

However, the veteran's reported symptoms of indigestion, 
stomach cramps, and nausea (also claimed as residuals of 
inoculations), have not been specifically addressed, and 
the Board will therefore consider the issue of service 
connection for these symptoms as due to an undiagnosed 
illness (purportedly resulting from inoculations given in 
conjunction with Gulf War service).   

During his November 1995 VA examination, the veteran had 
complaints of nausea but denied having any vomiting.  
Examination revealed no hepatosplenomegaly and bowel 
sounds were active.  The claims file does not indicate 
that the veteran has sought treatment for any 
gastrointestinal symptoms and during a July 1997 
outpatient examination, he did not make specific 
complaints relating to his gastrointestinal system.  
Examination of his abdomen was again normal.  

The claims file simply does not reflect the objective 
indications of gastrointestinal symptoms which the veteran 
claims are the residuals of inoculations he received in 
conjunction with active duty during the Gulf War.  
Therefore, service connection for residuals of 
inoculations, to include gastrointestinal symptoms, is not 
warranted under either the old or revised versions of 38 
U.S.C.A. §  1117. 

When considering the veteran's claim for service 
connection on a direct basis, the Board notes that the 
claims file does not contain any medical opinion relating 
any gastrointestinal symptoms to any inoculations he 
received in service, or otherwise to his period of active 
duty.  To the extent that the veteran himself has claimed 
he has a gastrointestinal disability caused by 
inoculations received in service, the Board notes that as 
a layman, he has no competence to give a medical opinion 
on the etiology of a condition. Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In sum, the preponderance of the 
evidence is against finding that the veteran has a 
gastrointestinal disability which was incurred in or 
aggravated by service. 38 U.S.C.A. § 1110 (West Supp. 
2002).  When the preponderance of evidence is against a 
claim, it must be denied. Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III. Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
VCAA, which redefined VA's duty to assist, enhanced its 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 2002).  
See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § § 3.102, 3.156, 3.159, and 
3.326) (regulations implementing the VCAA).  This change 
in the law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

There is no issue as to provision of a claims form or 
instructions for applying for service connection in this 
case.  38 U.S.C.A. § 5102 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(b)(2)).  The veteran filed a formal 
claim for benefits in July 1995. 

VA must provide the veteran and his representative notice 
of required information and evidence not previously 
provided that is necessary to substantiate the claim for 
service connection.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  The CAVC recently 
held that a remand for compliance with the VCAA was 
required because the Secretary neither "'notif[ied] the 
claimant ... of any information, and any medical or lay 
evidence, not previously provided to the Secretary that 
[was] necessary to substantiate the claim' [nor did he] 
'indicate which portion of that information and evidence, 
if any, is to be provided by the claimant and which 
portion, if any, the Secretary ... will attempt to obtain on 
behalf of the claimant,'" Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (quoting 38 U.S.C. § 5103(a)).  

The RO sent the veteran development letters in June, 
October, and November of 1996, as well as in February 2000 
and May 2001.  These letters - collectively - go into 
great detail about the types of medical evidence (e.g., 
reports of treatment during and after the Gulf War; 
statements from doctors about when symptoms first 
appeared, how long they lasted, etc.), and nonmedical 
evidence (e.g., reports and/or lay statements about time 
lost from work, changes in physical appearance, abilities, 
attitude, etc.) the veteran could submit to substantiate 
his claims for service connection.  The veteran was also 
sent a rating decision in April 1997, a statement of the 
case in December 1997, a supplemental statement of the 
case in March 1998, a Board remand in January 2000, and 
supplemental statements of the case in July 2001 and June 
2002.  These documents have abundantly informed him of the 
information and evidence necessary to substantiate his 
claims.

VA must also make reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §  5103A(a) (West Supp. 2002); 38 
C.F.R. § 3.159(c),(d) (2002).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the 
veteran adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. §  
5103A(b) and (c) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  The RO has obtained the veteran's 
service medical and VA treatment records, and the reports 
of numerous VA examinations conducted between November 
1995 and April 2002.  The veteran has not indicated that 
there are any outstanding records to be considered. 

The veteran asked for a Travel Board hearing on a December 
1997 Form 9, but canceled this request in writing in 
February 1998.

Assistance shall also include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. §  5103A(d) (West Supp. 2002); 38 
C.F.R. § 3.159(c)(4) (2002).  In this case, the veteran 
was afforded numerous VA examinations between November 
1995 and April 2002.  The reports of all examinations have 
been obtained and carefully reviewed. 

There are no areas in which further development may be 
fruitful.  The applicable requirements of the VCAA have 
been substantially met by the RO.  There would be no 
possible benefit to remanding this case yet again to the 
RO, or to otherwise conduct any other development.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

Furthermore, adjudication of this appeal without referral 
to the RO for specific analysis of the VCAA poses no harm 
or prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  The Board's 
consideration of the VCAA regulations in the first 
instance is not prejudicial to the 
veteran because the provisions of this rule merely 
implement the VCAA and do not 
provide any rights other than those provided by the VCAA.

ORDER

Entitlement to service connection for a right ankle 
disability is denied.

Entitlement to service connection for vision symptoms, 
including as due to an undiagnosed illness, is denied.

Entitlement to service connection for skin symptoms, 
including as due to an undiagnosed illness, is denied.

Entitlement to service connection for residuals of 
inoculations, to include gastrointestinal symptoms, is 
denied.




		
C. W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

